HERSEY, Judge.
This appeal raises two issues. The first, whether narrative testimony by the victim of an attempted murder as to his pain and suffering and the medical measures that were taken because of his gunshot wound was irrelevant, we dispose of as harmless error, the testimony having been brief and the evidence of guilt overwhelming. See McGriff v. State, 417 So.2d 300 (Fla. 3d DCA 1982). The second error complained of occurs in the sentence. The trial court retained jurisdiction over a portion of the sentence allegedly without stating grounds therefor with sufficient particularity. The error, however, was not preserved for review nor is it fundamental. McFadden v. State, 423 So.2d 456 (Fla. 4th DCA 1982); Hernandez v. State, 425 So.2d 213 (Fla. 4th DCA 1983).
Accordingly, we affirm.
AFFIRMED.
ANSTEAD, C.J., and DELL, J., concur.